COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-219-CV
  
  
IN 
RE RODNEY KERN AND                                                       RELATORS
RENEE 
KERN
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relators' motion for temporary relief and petition for writ 
of mandamus and is of the opinion that relief should be denied. Accordingly, 
relators' motion for temporary relief and petition for writ of mandamus is 
denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
   
                                                                  PER 
CURIAM
  
 
 
PANEL 
A: DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.
 
DELIVERED: 
June 15, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.